Title: To John Adams from James McHenry, 27 October 1798
From: McHenry, James
To: Adams, John



Sir
War Department 27 Octbr. 1798

I had the honour to receive on the 26th inst. your letter dated Quincy the 17th, inclosing me a letter from his Excellency Governor Jay, and a copy of an act of the Legislature of N. York, with a copy of your answer to the Governor, and of your letter to General Hamilton, and requiring me to submit these papers to the consideration of the heads of departments and according to their judgements to confirm officially what you had done, or let it remain as it is or reverse it. Inclosed is a copy of the submission I have accordingly made to the heads of departments.
I have the honour to be with the greatest attachment Sir / Your most ob St.

James McHenry